Citation Nr: 0740013	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  94-49 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUES

1.  Entitlement to a compensable evaluation for the service-
connected lumbosacral strain with spondylolisthesis prior to 
October 1, 1998.  

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected lumbosacral strain with 
spondylolisthesis beginning on October 1, 1998.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a left hip 
disorder.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1970 and from December 1970 to May 1971.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1991 rating decision 
issued by the RO in Detroit, Michigan.  

The veteran requested a hearing before a Veterans Law Judge 
at the RO in his April 1992 Substantive Appeal and subsequent 
correspondence.  He withdrew his request in March 2007.  See 
38 C.F.R. § 20.702(e) (2007).  

The Board in this case has a legal duty to address the "new 
and material evidence" requirement under 38 C.F.R. 
§ 3.156(a) regardless of the actions of the RO.  

If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet.App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet.App. 239, 244 (1993).  

The veteran's appeal originally included the issue of service 
connection for post-traumatic stress disorder (PTSD).  During 
the pendency of the appeal, the RO, in a November 2006 
decision, granted service connection for PTSD and assigned a 
temporary total evaluation based on a period of 
hospitalization from March 1991 to April 1991 and a 30 
percent evaluation for the period beginning in May 1991.  

The veteran was notified of this decision and did not file a 
Notice of Disagreement (NOD) in response.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second NOD must thereafter be timely filed 
to initiate appellate review of the claim concerning the 
compensation level assigned for the disability).  



FINDINGS OF FACT

1.  Prior to October 1, 1998, the service-connected 
lumbosacral strain with spondylolisthesis is shown to have 
been manifested by forward flexion limited to between 60 and 
85 degrees and to have been productive of a disability 
picture that more nearly approximated that of characteristic 
pain on motion.  

2.  Beginning on October1, 1998 and prior to October 5, 2005, 
the service-connected lumbosacral strain with 
spondylolisthesis was not shown to have been productive of 
moderate disability or flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis.  

3.  Beginning on October 5, 2005, the service-connected 
lumbosacral strain with spondylolisthesis currently is shown 
to be productive of a disability picture that more nearly 
approximates that of forward flexion of the thoracolumbar 
spine limited to between 30 and 60 degrees.  

4.  The veteran's claim of service connection for left hip 
disorder was previously denied by the RO in rating decision 
in June 1985; he was notified of this decision and his 
appellate rights, but did not initiate a timely appeal.  

5.  The evidence presented since the June 1985 rating 
decision is cumulative in nature and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 10 percent rating 
for the service-connected lumbosacral strain with 
spondylolisthesis, prior to October 1, 1998, were met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a 
including Diagnostic Codes 5235-5243 (2007); 38 C.F.R. 
§ 4.71a including Diagnostic Codes 5292 and 5295 (2003).  

2.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected lumbosacral 
strain with spondylolisthesis, beginning on October1, 1998 
and prior to October 4, 2005, were not met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a including 
Diagnostic Codes 5235-5243 (2007); 38 C.F.R. § 4.71a 
including Diagnostic Codes 5292 and 5295 (2003).  

3.  The criteria for the assignment of a 20 percent rating 
for the service-connected lumbosacral strain with 
spondylolisthesis, for the period beginning on October 5, 
2005, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
7104 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.40, 4.45, 4.71a including Diagnostic Codes 5235-5243 
(2007); 38 C.F.R. § 4.71a including Diagnostic Codes 5292 and 
5295 (2003).  

4.  New and material evidence sufficient to reopen the claim 
of service connection for left hip disorder has not been 
submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his service-connected lumbar spine 
disability.  There is no indication from the record of 
additional medical treatment for which the RO has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.  

The Board is aware that the claims file indicates that the 
veteran applied for Social Security Administration (SSA) 
disability benefits.  However, there are no medical records 
from SSA contained in the claims file. For the following 
reasons, the Board finds that a remand is not necessary to 
obtain such outstanding SSA records.  

Section 5103A(b) provides that VA shall make reasonable 
efforts to obtain relevant records that the claimant 
adequately identifies and authorizes VA to obtain (emphasis 
added). 38 U.S.C.A. § 5103A(b).  The Board observes that, 
already of record, are current diagnoses pertaining to the 
veteran's lumbar spine; however, the veteran has not 
presented any competent evidence of a current left hip 
disability.  Moreover, his service medical records contain no 
findings or complaints referable to a left hip disorder.  

Additionally, there is no competent medical opinion linking 
the veteran's claimed left hip disability to his military 
service and it has not been claimed that any such evidence 
exists.  

Therefore, the Board finds that SSA records demonstrating a 
current diagnosis of a lumbar spine disability would be 
redundant of the medical evidence already of record.  

Also, even if SSA records included an opinion linking the 
veteran's claimed left hip disability to his military 
service, service connection could still not be granted 
because as noted above there is no record of in-service 
complaints, treatment, or diagnosis referable to the 
veteran's left hip and, as such, there would be no competent 
basis upon which to conclude that any current claimed 
disorder is related to service.  Cf. Duenas v. Principi, 18 
Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. 
V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 
(Fed.Cir. 2003) (noting that a medical examination conducted 
in connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an inservice event, injury, or disease).  

Therefore, the Board finds that SSA records as pertinent to 
the veteran's claimed left hip and service-connected lumbar 
spine conditions are not relevant to his pending appeal and, 
as such, there is no violation of the duty to assist by VA in 
this regard. See Loving v. Nicholson, 19 Vet. App. 96 (2005).  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a March 2004 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

In Mayfield v. Nicholson, 07-7130 (Fed. Cir. September 17, 
2007), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) reaffirmed principles set forth in 
earlier Federal Circuit and United States Court of Appeals 
for Veterans Claims (Court) cases in regard to the necessity 
of both a specific VCAA notification letter and an 
adjudication of the claim following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  

At the same time, VCAA notification does not require an 
analysis of the evidence already contained in the record and 
any inadequacies of such evidence, as that would constitute a 
preadjudication inconsistent with applicable law.   The VCAA 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal.  

A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.  

Here, the noted VCAA letter was issued subsequent to the 
appealed August 1991 rating decision.  However, the RO 
finally readjudicated the appeal in a November 2006 
Supplemental Statement of the Case.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  By a March 2006 letter the RO 
notified the veteran of the evidence necessary to establish 
both disability ratings and effective dates in compliance 
with these requirements.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


II.  Lumbar Spine

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

In a November 1970 rating decision, the RO granted service 
connection for lumbosacral strain with spondylolisthesis and 
assigned a non-compensable evaluation.  In a March 1999 
rating decision, the RO assigned an increased 10 percent 
evaluation, effective on October 1, 1998.  

During the pendency of this appeal, the criteria for 
evaluating spine disorders, including those involving the 
lumbar spine have been substantially revised.  

For the period beginning on September 23, 2002, under 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005), a 10 percent 
evaluation is now warranted for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past twelve 
months.  

A 20 percent evaluation contemplates intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past twelve months.  

A 40 percent evaluation is assigned in cases of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months.  

A 60 percent evaluation contemplates incapacitating episodes 
having a total duration of at least six weeks during the past 
twelve months.  

Moreover, the remaining diagnostic criteria for evaluating 
spine disorders have recently been revised, effective on 
September 26, 2003.  This further revision incorporates the 
new criteria for evaluating intervertebral disc syndrome.  68 
Fed. Reg. 51454-51458 (August 27, 2003).  

Under the prior criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2003), addressing lumbosacral strain, a 10 percent 
evaluation is assigned for lumbosacral strain with 
characteristic pain on motion.  

A 20 percent evaluation was in order for lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral in standing position.  

A 40 percent evaluation was warranted for severe lumbosacral 
strain with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

Under the recent revisions (Diagnostic Codes 5235-5242), a 10 
percent evaluation is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 40 percent evaluation is in order for forward flexion of 
the thoracolumbar spine 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is in order for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine.  

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  

The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  Associated objective neurological 
abnormalities (e.g., bladder and bowel impairment) are to be 
evaluated separately.  The section for intervertebral disc 
syndrome is now 5243.  

The Board notes when a veteran's claim is pending at the time 
that regulatory amendments are made to the applicable 
diagnostic code sections, he or she is entitled to 
application of the rating criteria most favorable to his 
claim.  Diorio v. Nicholson, 20 Vet. App. 193, 197 (2006). 


A.  Prior to October 1, 1998

The VA medical records document treatment the veteran 
received for his various disabilities including his low back 
pain.  In the January 1990 record, the veteran complained of 
increased pain in the lumbosacral area.  

The veteran did not demonstrate muscle spasm.  He had 95 
degrees of forward flexion, 40 degrees of extension, 40 
degrees of lateral flexion and 40 degrees of rotation.  The 
veteran's diagnosed lumbosacral strain with spondylolisthesis 
was confirmed.  

During an April 1994 VA spine examination, the veteran 
complained of having low back and left leg pain.  On 
examination, he demonstrated curvature in the form of 
scoliosis to the right.  He had forward flexion to 80 
degrees, extension to 30 degrees, lateral flexion 35 degrees, 
bilaterally, and rotation 35 degrees, bilaterally.  

There was no evidence of pain in range of motion testing.  
The examiner did note that the veteran had an obvious 
scoliosis.  The veteran was diagnosed with low back strain, 
scoliosis, and possible herniated disc in the L4-L5 and L5-S1 
areas.  

In light of the VA examination findings (80 degrees forward 
flexion , 30 degrees extension, 35 degrees lateral flexion 
bilaterally, and 35 degrees rotation), the Board finds that 
the service-connected disability picture more nearly 
approximates the criteria for a 10 percent evaluation under 
the older version for rating lumbosacral strain.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  

As the veteran does not exhibit muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position, an evaluation in excess of 10 percent is 
not warranted under the former provisions of Diagnostic Code 
5295.  38 C.F.R. § 4.40, 4.45, 4.71a.  

As more than moderate functional loss is not demonstrated for 
the period in question, an evaluation in excess of 10 percent 
is not warranted under either the older provisions.  

Hence, a 10 percent evaluation, but not more for the service-
connected lumbosacral strain with spondylolisthesis prior to 
October 1, 1998 is allowed.  



B.  Beginning on October1, 1998 and prior to October 5, 2005  

During an October 1998 VA examination, the veteran complained 
of having some back ache and numbness in the right outer leg.  
On examination, there was no evidence of any scoliosis, 
kyphosis or lumbar lordosis.  He had 70 degrees of flexion, 
20 degrees of extension, 20 degrees of lateral flexion 
bilaterally, and 35 degrees of rotation, bilaterally.  
Additionally, there was no tenderness in the spinal area or 
in the paraspinal muscle area.  

From October 1998 to October 2005, the veteran received 
treatment from VA for his various disabilities including his 
lumbosacral disability.  In a May 2001 VA treatment record, 
the veteran complained of having severe low back pain.  

In a July 2004, the veteran reported that slight forward 
flexion of the lower spine provided relief of back pain when 
he ambulated.  The examiner noted that previous X-ray studies 
showed no acute bony abnormalities of the lumbosacral spine.  
There was spondylolysis with grade II spondylolisthesis at 
L5-S1.  Additionally, there was mild degenerative disease and 
facet arthropathy at L5-S1 with vacuum phenomenon.  There was 
a minimal scoliosis convexity to the left.  

The Board has considered the applicable criteria and finds 
that the evidence of record does not present a disability 
picture that warrants an evaluation in excess of 10 percent 
for the period beginning on October 1, 1998 and prior to 
October 5, 2005.  

The service-connected disability picture is not shown to have 
been productive of moderate disablement under the older 
criteria or manifested by flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis under the newer.  



C.  Beginning on October 5, 2005

During the October 5, 2005 VA spine examination, the veteran 
complained of a throbbing, sharp pain across the lumbar area.  
The pain was localized in the back, but would radiate down 
the back of the right thigh when the veteran climbed stairs.  
When the pain hit, he could not stand on the right ankle.  He 
described this pain as sporadic.  

The veteran was prescribed medication and a back support for 
the pain.  When the medication failed, he wore the back 
brace.  He  reported that the back brace was uncomfortable 
with motion.  Additionally, a shower aimed at the back and 
thigh would help treat the pain.  Rest relieved the pain 
quickly.  

The veteran walked unaided with no cane.  He had no brace on 
at the time of the examination.  He could walk 1/2 mile and 
stand or sit for 20 minutes.  He reported no back surgery.  
He was able to complete all his activities of daily living.  

A previous CT scan of the lumbar spine revealed spondylosis 
grade 2 and spondylolisthesis with bulging disc at L5-S1.  

On examination, he had no symptoms to palpate the spine.  He 
flexed to 100 degrees and extended to 15 degrees with 
symptoms the last 1-2 seconds.  He had 25 degrees lateral 
flexion, bilaterally, with no symptoms.  He had 90 degrees of 
rotation, bilaterally, with symptoms the last 1-2 degrees.  
He had some numbness S1 right and left to sharp touch.  Light 
touch was absent in the soles of his feet.  Cold sensation, 
vibration, and position sense seemed normal.  

The veteran was diagnosed with spina bifida occulta, a 
congenital disease.  He had spondylosis and spondylolisthesis 
in L5 and S2 of grade 2.  

In a November 2005 VA treatment record, the veteran reported 
that he could not stand erect when he walked.  He even 
reported falling on occasion.  He had weakness in his legs 
with some pain and tried medication and a back brace in the 
past to relieve the pain.  

On examination, he slumped forward about 40 degrees and could 
flex forward an additional 20 degrees.  He could not extend 
at all.  He had 10 degrees of lateral bending, bilaterally.  
He had tenderness in the lower lumbar area.  

The X-ray studied showed spina bifida occulta and also grade 
2 spondylolisthesis.  The veteran was scheduled to get a MRI 
and to see a spine specialist.  

The remaining VA medical records from March 2005 to October 
2006 are replete with reference to treatment the veteran 
received for his disabilities including his lumbar spine 
condition.  

Given the November 2005 VA medical record findings (60 
degrees of forward flexion, 0 degrees of extension, 10 
degrees of lateral flexion, bilaterally), the Board finds 
that the service-connected disability picture more closely 
resemble the criteria for a 20 percent rating under the 
revised provisions governing lumbar spine disabilities.  
38 C.F.R. § 4.71a, Diagnostic Code 5237.  

As the veteran does not demonstrate forward flexion of the 
thoracolumbar spine that is less than 30 degrees, an 
evaluation in excess of 20 percent is not warranted under the 
revised provisions.  

Overall, for the period beginning in October 2005, the 
evidence supports the assignment of a 20 percent evaluation, 
but no more for the service-connected lumbosacral strain with 
spondylolisthesis.  


III.  Left hip

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

The Board notes that the regulation regarding new and 
material evidence was amended during the course of this 
appeal.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.156(a)).  This amendment to 
38 C.F.R. § 3.156(a) applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
The veteran's request to reopen was filed prior to that date.  
Therefore, the revised regulation does not apply.  

Under 38 C.F.R. § 3.156(a), the former provisions which are 
effective in this case because the veteran's claim was 
received prior to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).   

In January 1985, the veteran filed a claim of service 
connection for a left hip disability.  

The evidence of record at the time of the June 1985 denial of 
service connection included the veteran's service medical 
records and VA treatment records from November 1984 to 
December 1984.  The veteran was informed of the RO's decision 
in a July 1985 letter.  However, the veteran did not file a 
timely Notice of Disagreement.  

The veteran applied to reopen his claim of service connection 
for left hip and in the August 1991 rating decision, the RO 
again denied service connection.  

On review, the Board finds the additional evidence is "new" 
but not material because the additional evidence does not 
shown complaints or findings referable to a left hip 
disability.  The veteran's assertions of having a left hip 
disability in service were addressed in connection with the 
earlier rating decision.  

This evidence, as such, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Consequently, the veteran has not presented new and material 
evidence sufficient to reopen the claim of service connection 
for a left hip disorder.  Hence, the appeal on this basis is 
denied.  



ORDER

An increased evaluation of 10 percent, but not higher for the 
service-connected lumbosacral strain with spondylolisthesis 
prior to October 1, 1998, is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  

An increased rating in excess of 10 percent for the service-
connected lumbosacral strain with spondylolisthesis, 
beginning on October1, 1998 and prior to October 5, 2005 is 
denied.  

An increased evaluation of 20 percent, but not higher for the 
service-connected lumbosacral strain with spondylolisthesis, 
for the period beginning on October 5, 2005, is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  

As new and material evidence has not been submitted to reopen 
the claim of service connection for a left hip disorder, the 
appeal to this extent is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeal



 Department of Veterans Affairs


